DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after-Final Amendment filed 3/30/2021 has been entered.  Claim 2 has been canceled.  Claims 13-21 have been added.  Applicant’s amendment and corresponding arguments, with respect to claim 1 has been fully considered and are persuasive.  The rejection of the claim has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 was filed after the mailing date of the final Office Action on 2/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 and 4-2 allowed.
The following is an examiner’s statement of reasons for allowance: Claim
“…a control part operable to calculate the real delivery amount of the foamable material from the delivery command value and the correction values;”
with respect to claim 1;
and
“…a control part to calculate the correction values based on an expansion ratio correction value of the foamable material, wherein the control part is operable to calculate the expansion ratio correction value of the foamable material based on a deviation ratio between a standard expansion ratio of the foamable material and a measured expansion ratio of the foamable material.”
with respect to claim 13.
The closest prior art of record, Ondrus (US 2004/0217498 A1), discloses a filling apparatus for filling a closed cross section of a vehicle body (Figures 2-6) with a foamable material (78), comprising: a delivering part (nozzle 80) for delivering the foamable material into the closed cross section of the vehicle body (170 in Figure 8, Paragraph 0044), wherein the foamable material is a foamable two-liquid polyurethane material (paragraph 0035).  Furthermore, the expansion rate and the flow rate of the foam is predetermined to ensure completely filling the cavity of the closed cross section of the vehicle body (paragraph 0044, claim 21) implicitly providing an input part for inputting command and correction values (e.g. a desired flow rate, foam expansion rate, desired density being said values).  However, Ondrus neither teaches nor suggests a control part operable to calculate the real delivery amount of 
As disclosed in the current application, a control part which calculates a real delivery amount from a command value and correction value of a two part liquid foamable material or which calculate corrections values based an expansion ratio between a standard and measured expansion ratio of the foamable material prevents variations in the expansion ratio of the foamable material thus allowing a more precise filling of a closed cross section of a vehicle body (paragraph 0005-0006 of the instant Specification).
Claims 4-9, 11-12 and 14-21 are allowable at least for depending on claims 1 and 13, respectively. 
Claim 10 is allowable for requiring in the method:
“…determining a real delivery amount or a real time period of the foamable material in advance in accordance with an equation using at least a delivery correction value and an expansion ratio correction value, the equation comprising: 
A real delivery amount or a real time period of a foamable material = (a delivery command value of the foamable material + a delivery correction value of the foamable material) x an expansion ratio correction value of the foamable material”
As discussed above, Ondrus discloses a filling method for filling a closed cross section of a vehicle body (Figures 2-6 of Ondrus) with a foamable material (78), wherein a foamable two-liquid polyurethane material is used as the foamable material (paragraph 0035 of Ondrus), .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        4/09/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748